IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 18, 2009
                                No. 08-11071
                             Conference Calendar              Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee
v.

ANDRE LAMAR COLLIER,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 1:08-CR-31-ALL


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Andre Lamar Collier presents
arguments that are foreclosed by United States v. Harrimon, 568 F.3d 531, 532
(5th Cir.2009), which held that a violation of T EXAS P ENAL C ODE §38.04(b)(1) is
a violent felony for purposes of the Armed Career Criminal Act, and United
States v. Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other
grounds by United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which
held that a district court may order a term of imprisonment to run consecutively


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                              No. 08-11071

to an unimposed state sentence.   The Government’s motion for summary
affirmance is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2